Case 3:21-cv-00268-MMD-WGC Document 6-1 Filed 06/18/21 Page 1 of 4




                     EXHIBIT 1




                     EXHIBIT 1
     Case 3:21-cv-00268-MMD-WGC Document 6-1 Filed 06/18/21 Page 2 of 4



 1 THE O’MARA LAW FIRM, P.C.                        THE DIGUISEPPE LAW FIRM, P.C.
   DAVID C. OMARA                                   RAYMOND M. DIGUISEPPE*
 2 (Nevada Bar No. 8599)                            4320 Southport-Supply Road
   311 East Liberty Street                          Suite 300
 3 Reno, NV 89501                                   Southport, NC 28461
   P: (775) 323-1321                                P: 910-713-8804
 4 F: (775) 323-4082                                E: law.rmd@gmail.com
   E: david@omaralaw.net
 5
   FIREARMS POLICY COALITION
 6 ADAM KRAUT*
   WILLIAM SACK*
 7 1215 K Street, 17th Floor
   Sacramento, CA 95814
 8 P: (916) 596-3492
   E: akraut@fpclaw.org
 9 E: wsack@fpclaw.org
10 Attorneys for Plaintiff
11                           UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
12
      ROGER PALMER, et al.,                          Case No.: 3:21-cv-00268
13
                                   Plaintiffs,
14          v.
15 STEPHEN SISOLAK, in his official
   capacity as Governor of Nevada, et al.,
16
                         Defendants.
17

18                             DECLARATION OF BRANDON COMBS

19          I, Brandon Combs, am competent to state and declare the following based on my personal

20 knowledge:
21          1.      I am the President of Firearms Policy Coalition, Inc. (“FPC”), a Plaintiff in this

22 action. I am authorized to testify on behalf of FPC as to matters set forth in this Declaration.
23          2.      I have personal knowledge of the facts stated herein, have reviewed the Complaint,

24 Motion for Preliminary Injunction, and Memorandum in Support of the Motion for Preliminary
25 Injunction, and if called as a witness, could competently testify thereto.
26          3.      I have held the elected position of president of FPC since the organization was founded

27 in 2014. As its president, I am duly authorized to act on behalf of the organization.
28          4.      FPC is a non-profit organization incorporated under the laws of Delaware, with a


                                                 -1-
     Case 3:21-cv-00268-MMD-WGC Document 6-1 Filed 06/18/21 Page 3 of 4



 1 place of business in Nevada, as well as other states.

 2          5.      The purposes of Plaintiff FPC include defending and promoting the People’s rights—
 3 especially the fundamental, individual Second Amendment right to keep and bear arms—advancing
 4 individual liberty, and restoring freedom.
 5          6.      Plaintiff FPC serves its members and the public through legislative advocacy,

 6 grassroots advocacy, litigation and legal efforts, research, education, outreach, and other programs.
 7          7.      Plaintiff FPC has members within and outside of Nevada.
 8          8.      Plaintiff FPC represents its Nevada resident members—who include gun owners,
 9 prospective gun owners, and gun self-manufacturers, as well as retailers of NFOs, parts, and
10 firearms, and others—and brings this action on behalf of its Nevada resident members, including the
11 named Plaintiffs herein.
12          9.      Plaintiff FPC’s Nevada resident members, including the individual Plaintiffs in this
13 case, have been and will continue to be adversely and directly harmed by Defendants’
14 administration, implementation, and enforcement of the laws, and related regulations, policies,
15 practices, and customs challenged herein and will otherwise remain so adversely and directly
16 affected under the Nevada Ban.
17          10.     Many of Plaintiff FPC’s Nevada resident members lawfully acquired unserialized

18 firearm components and firearm construction materials that are commonly possessed by law-abiding
19 citizens in the exercise of their right to self-manufacture firearms for their own self-defense and

20 other lawful purposes.
21          11.     However, FPC’s Nevada resident members are mandated to dispossess themselves of
22 all unserialized firearm components, by January 1, 2022, or face criminal prosecution under Section
23 3 of Nevada’s Ban.
24          12.     Many of Plaintiff FPC’s Nevada resident members desire to continue to own and
25 possess the now-banned firearm components for lawful purposes, and to not sell or otherwise
26 dispose of them, but they reasonably fear criminal sanction in light of the statutorily mandated
27 dispossession established under Section 3 of Nevada’s Ban.
28          13.     Many of Plaintiff FPC’s Nevada resident members also desire to acquire additional


                                                -2-
     Case 3:21-cv-00268-MMD-WGC Document 6-1 Filed 06/18/21 Page 4 of 4



 1 NFOs and firearm construction materials otherwise commonly available for purchase and used in the

 2 self-manufacturing of firearms for self-defense and other lawful purposes, including those that fall

 3 within the definition of “unfinished frames or receivers” under Nevada’s Ban, and further desire to

 4 self-manufacture additional operable firearms for self-defense and other lawful purposes. However,

 5 they are currently prohibited from purchasing or otherwise acquiring any such unfinished receivers

 6 or frames under Section 3.5 of the Ban, they are currently prohibited from self-manufacturing any

 7 operable unserialized firearms under Section 4, and they are prohibited from ever again possessing,

 8 purchasing, transporting, or receiving any such firearms or NFOs under Sections 3 and 5 any time on

 9 or after January 1, 2022.
10          14.     Based on this threat of criminal prosecution by and through the Nevada Ban that
11 Defendants are actively enforcing, Plaintiff FPC’s Nevada resident members have been prevented

12 from acquiring, possessing, transporting, or receiving NFOs, and from self-manufacturing any

13 additional operable firearms from NFOs, for self-defense and other lawful purposes.

14          15.     Plaintiff FPC reasonably fears the prosecution of its Nevada resident members by and
15 through Defendants’ administration, implementation, and enforcement of the laws, regulations,

16 policies, practices, and customs challenged herein.

17          16.     As to all claims made in a representative capacity herein, there are common questions
18 of law and fact that substantially affect the rights, duties, and liabilities of numerous FPC Nevada

19 resident members who knowingly or unknowingly are subject to the Nevada Ban.

20          I, Brandon Combs, verify that FPC is a Plaintiff named in this action and declare, under
21 penalty of perjury under the law of the State of Nevada, that all the information contained herein is

22 true and correct to the best of my information, knowledge, and belief.

23 Dated: June 17, 2021
                                           By:
24                                                                     BRANDON COMBS
25

26

27

28


                                                 -3-
